Citation Nr: 0402716	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an evaluation 
in excess of 20 percent for the veteran's service-connected 
Reiter's syndrome.  In a February 2002 rating decision, the 
RO increased the veteran's evaluation for Reiter's syndrome 
to 40 percent.  The veteran has continued his appeal, 
asserting that his disability warrants a rating in excess of 
40 percent.  

In July 2003, the veteran and his wife provided testimony at 
a videoconference before the undersigned Acting Veterans Law 
Judge.  

Additional medical records were received at the time of the 
July 2003 hearing.  In an attached written, signed statement, 
the veteran waived RO consideration of these records.  Also 
in that statement, the veteran expressed his disagreement 
with the January 2003 denial of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  Since this was not a notice of disagreement 
filed with the RO as required by 38 C.F.R. § 20.300, the 
considerations of Manlincon v. West, 12 Vet. App. 238 (1999) 
cannot apply and the matter will not be remanded.  Rather, 
the total disability claim is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

At his July 2003 videoconference Board hearing before the 
undersigned, the veteran and his wife testified that multiple 
joints are affected by his Reiter's syndrome and that he is 
progressively more limited by pain and swelling in these 
joints.  He is currently unemployed.  His right hand has been 
particularly restricted over the past 14 months.  Moreover, 
he noted that he now requires assistance getting out of a 
chair.  He has limited range of motion in the following 
joints: neck, thoracic and lumbar spine, shoulders, fingers, 
wrists and hips, knees, ankles and feet.  He also has 
degenerative disc disease in the neck, thoracic and lumbar 
spine.  

The appellant's diagnosed Reiter's syndrome is rated 40 
disabling under Diagnostic Code 5099-5002.  Reiter's syndrome 
does not have a specific diagnostic code.  The disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2003).  Therefore, his service-connected Reiter's 
syndrome is rated according to the analogous condition of 
rheumatoid arthritis under Diagnostic Code 5002.

Under Diagnostic Code 5002, a 20 percent disability rating is 
assigned for rheumatoid arthritis as an active process with 1 
or 2 exacerbations a year in a well-established diagnosis.  A 
40 percent evaluation requires symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.  The 
condition may also be rated for chronic residuals.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rheumatoid arthritis should be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved (emphasis added).  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes, a rating of 10 
percent is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis. 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2003).  For the purpose 
of rating disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints.  The 
lumbar vertebrae are considered a group of minor joints, 
ratable on a parity with a major joint.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions. 38 C.F.R. § 4.45 (2003).

Additional RO action is required in this claim in order to 
fulfill the VA duties set forth in the VCAA.  The veteran has 
not been fully examined to assess the limitation of motion of 
each joint affected by his service-connected Reiter's 
syndrome.  Such an examination would be helpful to fully 
assist the veteran in developing the facts pertinent to 
rating his Reiter's syndrome, in light of the relevant rating 
criteria.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination appropriate to 
determine the nature and extent of his 
Reiter's syndrome to include examination of 
each affected joint and any other pertinent 
body parts.  The claims folder should be made 
available to the examiner for review.  Any 
indicated tests or studies should be done.  
The examiner(s) should identify all 
disabilities related to the veteran's 
service-connected Reiter's syndrome.  The 
examiner should provide assessment of 
functional loss due to the disability, for 
each joint affected by Reiter's syndrome.  A 
complete rationale for all opinions expressed 
must be provided.  

2.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



